                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

CAPITOL INDEMNITY                                CV 19-21-BLG-SPW-TJC
CORPORATION,

                    Plaintiff,                   ORDER

vs.

REFLECTIONS ACADEMY, INC., et
al.,

                    Defendants.

      Defendants Mike Stadler, Tiffany Stadler, and Mackenzie Stadler have filed

an unopposed motion for change of divisional venue. (Doc. 8.) This case was

filed in the Billings Division on February 25, 2019. (Doc. 1.) Upon review of the

Complaint, it appears this action relates to events occurring near Thompson Falls,

Montana, which is in Sanders County. Accordingly, Defendants’ motion is

GRANTED, and this case shall be transferred to the Missoula Division pursuant to

Local Rule 1.2(c)(5).

IT IS ORDERED.

      DATED this 18th day of April, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
